Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s request for reconsideration/response after final of 05 February 2021.  Claims 1-21 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1-21 under 35 USC 103 as being unpatentable over Park (US 2018/0370593) in view of Chen (US 2007/0278055) have been fully considered and are persuasive.  Therefore, rejection of claims 1-21 under 35 USC 103 as being unpatentable Park (US 2018/0370593) in view of Chen (US 2007/0278055) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Shimoda et al. (US 2016/0318575) in view of Lee (WO 2011/010865).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 10-11, 13-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 2016/0318575) in view of Lee (WO 2011/010865).
(see at least Abstract and ¶[0005], [0009] and [0014]), wherein the brake system includes a brake device (see at least ¶[0009]-[0011] and [0033]-[0043]), the control device comprising: an acquisition portion that includes at least one of a sensor that acquires information related to at least one of the rotary body and the brake device (see at least ¶[0052]-[0054]) and an electronic controller configured to control the brake device based on information acquired by the acquisition portion (see at least ¶[0042] and [0050], [0054]-[0058]).  While Shimoda discloses the controller controlling the braking device based on the operating of a brake lever, Shimoda does not explicitly teach a communicator, the communicator configured to communicate with an external user terminal.  However, such matter is taught by Lee (see at least the last sentence of page 6 – page 8 – the signals from the brake sensor module that a braking lever has been activated (an external user terminal) are wirelessly transmitted to a receiver in the brake controller of the braking device).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lee that wirelessly sends a braking activation signal to a braking device with the system of Shimoda et al. as both systems are directed to a braking system of a bicycle and one of ordinary skill in the art would have recognized the established function of wirelessly transmitting braking activation signals and would have predictably applied it to improve the system of Shimoda et al. 
 As regards claim 4, Shimoda et al. teach wherein the acquisition portion includes the sensor and the sensor is a rotation sensor configured to acquire information related (see a least ¶[0052]-[0054]).  
As regards claim 6, Shimoda et al. teach wherein the acquisition portion is configured to acquire second information related to the brake device (see at least ¶[0052]-[0054] and [0119]).  
As regards claim 10, Shimoda et al. do not explicitly teach wherein the at least one of the sensor and the communicator is configured to acquire information related to an operating portion operated by a user as the second information.  However, such matter is taught by Lee (see at least the last sentence of page 6 – page 8 – the signals from the brake sensor module that a braking lever has been activated (an external user terminal) are wirelessly transmitted to a receiver in the brake controller of the braking device).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lee that wirelessly sends a braking activation signal to a braking device with the system of Shimoda et al. as both systems are directed to a braking system of a bicycle and one of ordinary skill in the art would have recognized the established function of wirelessly transmitting braking activation signals and would have predictably applied it to improve the system of Shimoda et al. 
As regards claim 11, Shimoda et al. do not explicitly teach wherein the at least one of the sensor and the communicator is configured to acquire information related to input and output of the operating portion as the second information.  However, such matter is taught by Lee (see at least the last sentence of page 6 – page 8 – the signals from the brake sensor module that a braking lever has been activated (an external user terminal) are wirelessly transmitted to a receiver in the brake controller of the braking device).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lee that wirelessly sends a braking activation signal to a braking device with the system of Shimoda et al. as both systems are directed to a braking system of a bicycle and one of ordinary skill in the art would have recognized the established function of wirelessly transmitting braking activation signals and would have predictably applied it to improve the system of Shimoda et al. 
As regards claim 13, Shimoda et al. teach that the electronic controller operatively connected to the brake device which includes a braking portion that is configured to apply a braking force to the rotary body and an electric driver that is configured to drive the braking portion in response to an output signal from the electronic controller (see at least ¶[0033]-[0043], [0050] and [0054]-[0058]).  
As regards claim 14, Shimoda et al. teach wherein the acquisition portion is operatively connected to the electronic controller to communicate with the electronic controller, and the electronic controller is configured to control the electric driver based on information from the acquisition portion (see at least ¶[0033]-[0043], [0050] and [0054]-[0058]).     
As regards claim 16, Shimoda et al. teach a brake system comprising the control device according to claim 1, and further comprising the brake device (see at least ¶[0009]-[0011] and [0033]-[0043]).  
As regards claim 17, Shimoda et al. do not explicitly teach wherein the control device is provided at the brake device.  However, such matter is taught by Lee (see at least the last sentence of page 6 – page 8 – the signals from the brake sensor module that a braking lever has been activated (an external user terminal) are wirelessly transmitted to a receiver in the brake controller of the braking device).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lee that wirelessly sends a braking activation signal to a braking device with the system of Shimoda et al. as both systems are directed to a braking system of a bicycle and one of ordinary skill in the art would have recognized the established function of wirelessly transmitting braking activation signals and would have predictably applied it to improve the system of Shimoda et al. 
  As regards claim 18, Shimoda et al. teach the rotary body see at least ¶[0009]-[0011] and [0033]-[0043].   
As regards claim 19, Shimoda et al. teach a power supply electrically connected to the brake device (see at least ¶0037]).
As regards claim 20, Shimoda et al. teach wherein the power supply includes an electric power generator (see at least ¶[0037]).
As regards claim 21, Shimoda et al. teaches wherein the power supply includes a storage battery (see at least ¶[0037]).

Claims 2-3, 5, 7-9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 2016/0318575) in view of Lee and further in view of Howell et al. (US 2008/0236269).
As regards claim 2, Shimoda et al. as modified by Lee do not explicitly teach wherein the acquisition portion is configured to acquire first information related to the (see at least Abstract and ¶[0007] and [0014]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell wherein information related to the rotary body is acquired, as all systems are directed to a brake system for a vehicle wheel.  As the disc brake system of a bicycle functions in a similar way to that of other vehicles, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to look to other brake monitor system of vehicles (such as taught by Howell) for a brake system of a bicycle as taught by Shimoda et al. as modified by Lee.  
As regards claim 3, Shimoda et al. as modified by Lee do not explicitly teach wherein the acquisition portion includes the sensor and the sensor is a temperature sensor as the sensor that is configured to acquire information related to a temperature of the rotary body as the first information.  However, such matter is taught by Howell (see at least Abstract and ¶[0007] and [0016]-[0018]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell wherein the temperature of the rotary body is detected, as all systems are directed to a brake system for a vehicle wheel.  As the disc brake system of a bicycle functions in a similar way to that of other vehicles, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to look to other brake monitor system of vehicles (such as taught by Howell) for a brake system of a bicycle as taught by Shimoda et al. as modified by Lee.  
(see at least Abstract and ¶[0007] and [0014]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell wherein information relating to the manufacturing of the rotary body is acquired, as all systems are directed to a brake system for a vehicle wheel.  As the disc brake system of a bicycle functions in a similar way to that of other vehicles, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to look to other brake monitor system of vehicles (such as taught by Howell) for a brake system of a bicycle as taught by Shimoda et al. as modified by Lee.  
As regards claim 7, Shimoda et al. as modified by Lee do not explicitly teach wherein the acquisition portion includes the sensor and the sensor is configured to acquire information related to a friction member contacting the rotary body as the second information.  However, such matter is taught by Howell (see at least Abstract and ¶[0022]-[0024] and [0028]-[0032]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell wherein information relating to brake pads is acquired, as all systems are directed to a brake system for a vehicle wheel.  As the disc brake system of a bicycle functions in a similar way to that of other vehicles, it would have been obvious to one of ordinary skill in the art before the 
  As regards claim 8, Shimoda et al. as modified by Lee do not explicitly teach wherein the sensor includes a thickness sensor that is configured to acquire information related to a remaining amount of the friction member as the second information.   However, such matter is taught by Howell (see at least Abstract and ¶[0007] and [0014]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell wherein a thickness of the brake pads is acquired, as all systems are directed to a brake system for a vehicle wheel.  As the disc brake system of a bicycle functions in a similar way to that of other vehicles, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to look to other brake monitor system of vehicles (such as taught by Howell) for a brake system of a bicycle as taught by Shimoda et al. as modified by Lee.  
As regards claim 9, Shimoda et al. as modified by Lee do not explicitly teach wherein the sensor includes a temperature sensor that is configured to acquire information related to a temperature of the friction member as the second information.  However, such matter is taught by Howell (see at least Abstract and ¶[0007] and [0016]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell which includes a temperature of a brake pad, as all systems are directed to a brake system for a vehicle wheel.  As the 
As regards claim 12, Shimoda et al. as modified by Lee do not explicitly teach wherein the acquisition portion includes the communicator and the communicator is configured to acquire information related to manufacturing of the brake device as the second information.   However, such matter is taught by Howell (see at least Abstract and ¶[0007] and [0014]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the system of Shimoda et al. as modified by Lee to include the system of Howell wherein information related to the manufacturing of the brake device is acquired, as all systems are directed to a brake system for a vehicle wheel.  As the disc brake system of a bicycle functions in a similar way to that of other vehicles, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to look to other brake monitor system of vehicles (such as taught by Howell) for a brake system of a bicycle as taught by Shimoda et al. as modified by Lee.  
As regards claim 15, Shimoda et al. as modified by Lee does not explicitly teach further comprising a notification portion that is operatively connected to the acquisition portion and that is configured to be activated based on information from the acquisition portion.  However, such matter is taught by Howell (see at least Abstract and ¶[0036]).  It would have been obvious to one of ordinary skill in the art before the .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667